ICJ_076_ELSI_GBR_ITA_1987-11-17_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
ELETTRONICA SICULA S.p.A. (ELSI)

(UNITED STATES OF AMERICA y. ITALY)

ORDER OF 17 NOVEMBER 1987

1987

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DE L'ELETTRONICA SICULA S.p.A. (ELSI)

(ETATS-UNIS D’AMERIQUE c. ITALIE)

ORDONNANCE DU 17 NOVEMBRE 1987
Official citation:

Elettronica Sicula S.p.A. (ELSI), Order of 17 November 1987,
CJ. Reports 1987, p. 185.

Mode officiel de citation :

Elettronica Sicula S.p.A. (ELSI), ordonnance du 17 novembre 1987,
C.LJ. Recueil 1987, p. 185.

 

Sales number 5 3 8
N° de vente :

 

 

 
1987
17 November
General List
No. 76

185

INTERNATIONAL COURT OF JUSTICE
YEAR 1987

17 November 1987

CASE CONCERNING
ELETTRONICA SICULA S.p.A. (ELSI)

(UNITED STATES OF AMERICA v. ITALY)

ORDER

Present: President NAGENDRA SINGH; Judges Opa, AGO, SCHWEBEL,
Sir Robert JENNINGS; Registrar VALENCIA-OSPINA.

The Chamber of the International Court of Justice formed to deal with
the above-mentioned case,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44 and 92 of the Rules of Court,

Makes the following Order:

Having regard to the Order made by the Court on 2 March 1987 by
which (inter alia) it fixed time-limits for the filing of a Memorial and a
Counter-Memorial,

Having regard to the Memorial and Counter-Memorial duly filed by
the Parties within those time-limits, and to an agreement between the
Parties, in letters addressed to the Registrar on 16 November 1987 refer-
ring to Article 79, paragraph 8, of the Rules of Court, that an objection
taken by Italy in the said Counter-Memorial to the admissibility of the
Application should “be heard and determined within the framework of
the merits”,

4
186 ELETTRONICA SICULA (ORDER 17 XI 87)

Whereas at a meeting held on 16 November 1987 the Deputy-Agent of
the United States and the Agent of Italy informed the President of the
Chamber that their respective Governments were agreed as to the neces-
sity of a Reply and a Rejoinder in this case, and informed the President of
their views as to the time-limits therefor;

Whereas in the present case the filing of further pleadings by the Parties
is found to be necessary;

THE CHAMBER

Authorizes the filing of a Reply and a Rejoinder;

Fixes 18 March 1988 as the time-limit for the filing of a Reply by the
United States of America and 18 July 1988 as the time-limit for the filing of
a Rejoinder by the Republic of Italy;

And reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this seventeenth day of November, one
thousand nine hundred and eighty-seven, in three copies, one of which
will be placed in the archives of the Court and the others transmitted to
the Government of the United States of America and the Government of
the Republic of Italy, respectively.

(Signed) NAGENDRA SINGH,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
